July 10, 1903. The opinion of the Court was delivered by
This is an appeal from the refusal of his Honor, the Circuit Judge, to grant an interlocutory order of injunction. The action was commenced in the Court of Common Pleas to enjoin the defendant perpetually from further action in the condemnation proceedings, instituted under the act of the General Assembly, entitled "An act to incorporate `the Charleston Union Station Company,'" approved 20th February, 1902 (page 1168). The grounds upon which the plaintiffs seek the aid of the Court in the *Page 92 
exercise of its equitable powers are set forth in the complaint, which will be reported. The right of the defendants to institute the said condemnation proceedings is brought in question by the plaintiffs, and the sole object of the plaintiffs' action is a perpetual injunction against such proceedings. His Honor, the Circuit Judge, made the following order:
"This case comes on to be heard before me upon the return to the rule to show cause heretofore issued, and the papers and affidavits filed in the cause. The case has been duly argued before me, and I am of the opinion that the constitutional questions which are raised by the complaint should not, at this stage of the proceedings, be passed upon by the Court. The only question which is for the consideration of the Court, under the present motion, is as to whether or not the Court should continue the injunction heretofere granted, in order to preserve the status quo until the final hearing on the merits.
"Upon a careful consideration of the case, I feel satisfied, and so find, that there can be no injury to the plaintiffs in this cause by the proposed proceedings in condemnation, which could not be adequately compensated under the statute providing for condemnation, and the plaintiffs, in my judgment, have failed to show, even prima facie, that the lands proposed to be condemned are not necessary and essential to the construction and operation of the proposed union station. In view of the facts and findings, and of the great public interest involved, I have decided to set aside the restraining order heretofore granted, and, therefore, it is ordered, adjudged and decreed, that the restraining order heretofore granted be, and is hereby, set aside and vacated, and the rule to show cause herein discharged."
The plaintiffs appealed from said order upon exceptions which need not be considered in detail, especially as some of them raise questions that are only proper for consideration when the case is heard upon the merits.
The only question that can be considered at this stage of the case is whether the plaintiffs have made prima facie *Page 93 
showing for the equitable relief by way of injunction.Alston v. Limehouse, 60 S.C. 568-9, 39 S.E., 188. It is well settled in this State by numerous authorities that the statutes relating to condemnation proceedings thereunder do not provide the procedure for determining the right to institutesuch proceedings. The remedy under the statute for determining this right is, therefore, inadequate. When rights are to be adjudicated and the statutes do not provide adequate remedy in the condemnation proceedings, the proper practice is for the party asserting such right to bring an action in the Court of Common Pleas, and the Court, in the exercise of its chancery jurisdiction, will, upon a primafacie showing, enjoin the condemnation proceedings until the right to institute the proceedings under the statute can be judicially determined. In this case the plaintiffs made a prima facie showing entitling them to the injunction, and his Honor, the Circuit Judge, was in error in not so holding. These views are sustained by the following authorities: Ry.Co. v. Ridlehuber, 38 S.C. 308, 17 S.E., 24; Cureton v.R.R. Co., 59 S.C. 371, 37 S.E., 914; R.R. Co. v. Tel.Co., 63 S.C. 201, 41 S.E., 307; R.R. Co. v. Burton, 63 S.C. 348,41 S.E., 451.
There is another reason why the temporary order of injunction should not have been refused. The plaintiffs' action was brought solely for obtaining an injunction, and the refusal to grant the temporary injunction practically disposed of the case without a hearing upon the merits. InCudd v. Calvert, 54 S.C. 457, 32 S.E., 503, the Court uses this language: "It seems to us where, as in this case, the action is brought solely for the purpose of obtaining an injunction, and where, if the facts alleged in the complaint are found to be true, a proper case for injunction would be presented, it is error to dissolve a temporary injunction upon a mere motion heard upon affidavits, as that would deprive the plaintiff of his legal right to have the facts determined in the mode prescribed by law instead of by affidavits — a most unsatisfactory mode of eliciting truth. Indeed, the *Page 94 
practical result in a case like this would be to dismiss the complaint upon a mere motion heard upon affidavits, without any opportunity being afforded the plaintiff to have the facts, upon which he bases his claim for relief, determined in the mode prescribed by law. For if in this case the injunction should be dissolved, there would be nothing to prevent the issue of bonds before the case could be heard on its merits, and if the bonds passed into the hands of innocent holders without notice, as they might and probably would do, then the controversy would become absolutely useless. If, therefore, the facts alleged in the complaint can be established upon a trial on the merits, where the witnesses can be subjected to examination and cross-examination, then we do not think it can be denied that the plaintiffs would be entitled to the injunction prayed for. The authorities cited by appellants in their argument sustain the view we have taken. 2 High on Inj., 3d edit., secs 1509, 1511 and 1512;Seabrook v. Mostowitz, 51 S.C. 433." See, also, Oil Co.
v. Ice Co., 62 S.C. 196, 40 S.E., 169.
The Circuit Judge in his order says: "I feel satisfied, and so find, that there can be no injury to the plaintiffs in this cause by the proposed proceeding in condemnation, which could not be adequately compensated under the statute providing for condemnation." If the plaintiffs were compelled to look solely to the condemnation proceedings for relief, this would destroy their right to show that the condemnation proceedings could not be instituted, and that is the question in the case to be finally determined when it is heard upon the merits. The ruling of the Circuit Judge presupposed that the condemnation proceedings will be adjudged to be valid. If the condemnation proceedings are illegal, the defendants should not be allowed to take the property of the plaintiffs and force them against their will to accept the compensation provided by the statute.
It is the judgment of this Court, that the order of the Circuit Court be reversed. *Page 95